      Case 3:16-md-02741-VC Document 2659 Filed 02/06/19 Page 1 of 7



 1   ANDRUS WAGSTAFF, PC                      WILKINSON WALSH + ESKOVITZ LLP
     Aimee H. Wagstaff (SBN 278480)           Brian L. Stekloff (pro hac vice)
 2   7171 W. Alaska Drive                     Rakesh Kilaru (pro hac vice)
     Lakewood, CO 80226
 3   Tel: (303) 376-6360                      2001 M St. NW, 10th Floor
     Fax: (303) 376-6361                      Washington, DC 20036
 4   aimee.wagstaff@andruswagstaff.com        Tel: 202-847-4030
                                              Fax: 202-847-4005
 5   WEITZ & LUXENBERG, P.C.                  bstekloff@wilkinsonwalsh.com
     Robin L. Greenwald                       rkilaru@wilkinsonwalsh.com
 6   700 Broadway
     New York, NY 10003                       ARNOLD & PORTER KAYE SCHOLER
 7   Tel: (212) 558-5802                      LLP
     Fax: (646) 293-4921                      Pamela Yates (CA Bar No. 137440)
 8   Email: rgreenwald@weitzlux.com
                                              777 South Figueroa St., 44th Floor
 9   THE MILLER FIRM LLC                      Los Angeles, CA 90017
     Michael. Miller (pro hac vice)           Tel: 213-243-4178
10   108 Railroad Avenue                      Fax: 213-243-4199
     Orange, VA 22960                         Pamela.Yates@arnoldporter.com
11   Tel: (540) 672-4224
     Fax: (540) 672-3055                      HOLLINGSWORTH LLP
12   mmiller@millerfirmllc.com                Eric G. Lasker (pro hac vice)
                                              1350 I Street, N.W.
13   Co-Lead Counsel for Plaintiffs           Washington, DC 20005
                                              Tel: 202-898-5800
14                                            Fax: 202-682-1639
                                              Email: elasker@hollingsworthllp.com
15
                                              Attorneys for Defendant Monsanto Co.
16

17                             UNITED STATES DISTRICT COURT
18                            NORTHERN DISTRICT OF CALIFORNIA

19
     IN RE: ROUNDUP PRODUCTS                   MDL No. 2741
20   LIABILITY LITIGATION                      Case No. 3:16-md-02741-VC
21
      Hardeman v. Monsanto Co., et al.,
22    3:16-cv-0525-VC
23    Stevick v. Monsanto Co., et al.,
      3:16-cv-2341-VC
24    Gebeyehou v. Monsanto Co., et al.,
      3:16-cv-5813-VC
25

26                         JOINT PROPOSED VOIR DIRE QUESTIONS

27

28
                                              -1-
                             JOINT PROPOSED VOIR DIRE QUESTIONS
                                       3:16-md-02741-VC
      Case 3:16-md-02741-VC Document 2659 Filed 02/06/19 Page 2 of 7



 1            Pursuant to Paragraph 14 of the Standing Order for Civil Trials Before Judge Chhabria,

 2   Plaintiffs, Edwin Hardeman, Elaine Stevick, and Sioum Gebeyehou, and Defendant Monsanto

 3   Company (“Monsanto”) hereby submit this list of proposed voir dire questions.

 4   Joint Proposed Questions

 5      1. Have you, your business, or anyone in your family ever sued anyone?

 6                a. What was the nature of the lawsuit?

 7                b. What was the outcome?

 8                c. Were you satisfied with the way the matter resolved?

 9      2. Have you, your business, or anyone in your family ever been sued by anyone?

10                a. What was the nature of the lawsuit?

11                b. What was the outcome?

12                c. Were you satisfied with the way the matter resolved?

13      3. Have you ever been a witness, given a deposition, or testified in any hearing or court

14   proceeding?

15                a. If so, why?

16      4. Do you know anyone who has Hepatitis B or C?

17      5. Would you award money to a person who claims to have been injured by a product, even

18   if there is no proof that the product caused the injury?

19

20   Plaintiffs’ Proposed Questions

21
       No.         Question                                           Defendant’s Response
22
             1.    Did you grow up or live for an extended period of Monsanto does not believe
23                 time in a farming or agricultural community?       this question should be
                                                                      asked.
24           2.    Have you ever worked for a company or Monsanto does not believe
                   organization that you believe was sued unfairly?   this question should be
25                 a.      What was the nature of the claim?          asked because it is
                   b.      What was the outcome?                      confusing, vague, and not
26
                   c.      Were you satisfied with the way the matter necessary.
27                 resolved?

28
                                                -2-
                               JOINT PROPOSED VOIR DIRE QUESTIONS
                                         3:16-md-02741-VC
     Case 3:16-md-02741-VC Document 2659 Filed 02/06/19 Page 3 of 7



 1      3.   Do you have any opinions or feelings about jury           Monsanto does not believe
             awards, personal injury lawsuits, or people who           this question should be
 2           bring lawsuits for money damages that would make          asked because it is vague,
 3           it difficult for you to fairly evaluate the evidence in   biased, and the topics of
             a trial where an individual is suing a company over       compensatory and punitive
 4           claims that its product caused his cancer?                damages are covered in the
                                                                       jury questionnaire.
 5      4.   Do you believe there should be a cap or upper limit       Monsanto does not believe
             on the amount of money damages juries should be           this question should be
 6
             allowed to award?                                         asked because it is vague,
 7                                                                     biased, and the topics of
                                                                       compensatory and punitive
 8                                                                     damages are covered in the
                                                                       jury questionnaire.
 9      5.   Do you believe there are too many lawsuits today          Monsanto does not believe
             claiming consumer products are dangerous or cause         this question should be
10
             injury?                                                   asked because it is vague,
11                                                                     biased, and the topics of
                                                                       compensatory and punitive
12                                                                     damages are covered in the
                                                                       jury questionnaire
13      6.   Do you believe that jury verdicts are too high?           Monsanto does not believe
14                                                                     this question should be
                                                                       asked because it is vague,
15                                                                     biased, and the topics of
                                                                       compensatory and punitive
16                                                                     damages are covered in the
                                                                       jury questionnaire
17
        7.   Do you believe that there should be limits on the         Monsanto does not believe
18           ability to sue companies over consumer products?          this question should be
                                                                       asked because it is vague,
19                                                                     biased, and the topics of
                                                                       compensatory and punitive
20                                                                     damages are covered in the
                                                                       jury questionnaire.
21

22

23

24

25

26

27

28
                                           -3-
                          JOINT PROPOSED VOIR DIRE QUESTIONS
                                    3:16-md-02741-VC
     Case 3:16-md-02741-VC Document 2659 Filed 02/06/19 Page 4 of 7



 1   Monsanto’s Proposed Questions

 2
      No.        Question                                               Plaintiffs’ Response
 3
            1.   Have you or has anyone close to you ever had non- This seems unnecessary as
 4               Hodgkin’s lymphoma?                                    there is already a question
                                                                        on the jury questionnaire if
 5                                                                      you or anyone close to you
                                                                        has had cancer.
 6          2.   Have you ever worked for a company or Plaintiffs do not believe this
                 organization that filed a lawsuit that related to your question should be asked
 7
                 work there?                                            because it is confusing,
 8               a.     What was the nature of the claim?               vague, and not necessary.
                 b.     What was the outcome?
 9               c.     Were you satisfied with the way the matter
                 resolved?
10          3.   Have you ever been injured by a product that you Plaintiffs do not believe this
11               thought was safe?                                      question should be asked
                                                                        because it is vague,
12                                                                      incomplete, and the general
                                                                        topic is covered by the
13                                                                      Court’s jury questionnaire.
            4.   Have you or has anyone close to you ever Plaintiffs object as this
14
                 considered suing the manufacturer of a product question is vague, biased,
15               because it caused harm?                                and the general topic is
                                                                        covered by the Court’s jury
16                                                                      questionnaire.
            5.   Have you ever stopped using a product because Plaintiffs object as this
17               you saw on TV or read on the internet that the question is vague, biased,
                 product was unsafe?                                    and the general topic is
18
                                                                        covered by the Court’s jury
19                                                                      questionnaire.
            6.   Do you only buy organic foods when available Plaintiffs do not believe this
20               because you are concerned about chemicals?             question should be asked
                                                                        because it is vague, biased,
21                                                                      and not necessary.
22          7.   Do you only buy foods without GMOs when Plaintiffs do not believe this
                 available?                                             question should be asked
23                                                                      because it is vague, biased,
                                                                        and not necessary.
24          8.   Are you inclined to award damages to a Plaintiff Plaintiffs do not believe this
                 simply because he suffered an injury while using a question should be asked
25               product?                                               because it is vague,
26                                                                      incomplete, biased,
                                                                        confusing, and not
27                                                                      necessary.
            9.   Do you have any opinions or feelings about Plaintiffs do not believe this
28               Roundup that may affect your ability to be a fair question should be asked
                                                     -4-
                              JOINT PROPOSED VOIR DIRE QUESTIONS
                                             3:16-md-02741-VC
     Case 3:16-md-02741-VC Document 2659 Filed 02/06/19 Page 5 of 7



 1             and impartial juror in this case?                  because it is vague, biased,
                                                                  and already covered in the
 2                                                                Court’s jury questionnaire.
 3       10.   Do you have any opinions or feelings about Plaintiffs do not believe this
               Monsanto that may affect your ability to be a fair question should be asked
 4             and impartial juror in this case?                  because it is vague, biased,
                                                                  and already covered in the
 5                                                                Court’s jury questionnaire.
 6

 7   DATED: February 6, 2019                       Respectfully submitted,
 8
                                                   /s/ Aimee Wagstaff
 9                                                 Aimee Wagstaff
                                                   aimee.wagstaff@andruswagstaff.com
10                                                 Andrus Wagstaff, P.C.
                                                   7171 West Alaska Drive
11                                                 Lakewood CO 80226
                                                   P: 303-376-6360
12
                                                   /s/ Robin Greenwald
13                                                 Robin Greenwald
                                                   rgreenwald@weitzlux.com
14                                                 Weitz & Luxenberg
                                                   700 Broadway
15                                                 New York NY 10003
                                                   P: 212-558-5500
16
                                                   /s/ _Mike Miller___
17                                                 Michael Miller
                                                   mmiller@millerfirmllc.com
18                                                 The Miller Firm LLC
                                                   108 Railroad Ave
19                                                 Orange VA 22960
                                                   P: 540 672 4224
20
                                                   Co-Lead Counsel for Plaintiffs
21

22

23

24

25

26

27

28
                                            -5-
                           JOINT PROPOSED VOIR DIRE QUESTIONS
                                     3:16-md-02741-VC
     Case 3:16-md-02741-VC Document 2659 Filed 02/06/19 Page 6 of 7



 1   DATED: February 6, 2019              Respectfully submitted,

 2                                        /s/ Brian L. Stekloff
                                          Brian L. Stekloff (pro hac vice)
 3                                        (bstekloff@wilkinsonwalsh.com)
 4                                        Rakesh Kilaru (pro hac vice)
                                          (rkilaru@wilkinsonwalsh.com)
 5                                        WILKINSON WALSH + ESKOVITZ LLP
                                          2001 M St. NW
 6
                                          10th Floor
 7                                        Washington, DC 20036
                                          Tel: 202-847-4030
 8                                        Fax: 202-847-4005
 9
                                          /s/ Pamela Yates
10                                        Pamela Yates (CA Bar No. 137440)
                                          (Pamela.Yates@arnoldporter.com)
11                                        ARNOLD & PORTER KAYE SCHOLER
12                                        LLP
                                          777 South Figueroa St., 44th Floor
13                                        Los Angeles, CA 90017
                                          Tel: 213-243-4178
14
                                          Fax: 213-243-4199
15
                                          /s/ Joe G. Hollingsworth
16                                        Joe G. Hollingsworth (pro hac vice)
                                          (jhollingsworth@hollingsworthllp.com)
17                                        Eric G. Lasker (pro hac vice)
                                          (elasker@hollingsworthllp.com)
18
                                          HOLLINGSWORTH LLP
19                                        1350 I Street, N.W.
                                          Washington, DC 20005
20                                        Telephone: (202) 898-5800
21
                                          Attorneys for Defendant
22                                        MONSANTO COMPANY
23

24

25

26

27

28
                                           -6-
                          JOINT PROPOSED VOIR DIRE QUESTIONS
                                    3:16-md-02741-VC
      Case 3:16-md-02741-VC Document 2659 Filed 02/06/19 Page 7 of 7



 1                                      CERTIFICATE OF SERVICE

 2          I HEREBY CERTIFY that on this 6th day of February 2019, a copy of the foregoing was

 3   filed with the Clerk of the Court through the CM/ECF system which sent notice of the filing to

 4   all appearing parties of record.

 5

 6                                                       /s/ Brian L. Stekloff___________

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               -7-
                              JOINT PROPOSED VOIR DIRE QUESTIONS
                                        3:16-md-02741-VC
